Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 20-cv-3325-WJM-NYW

   TIMOTHY BOSWINKLE, and
   MICHAEL GATES, et al., individually and on behalf of all others similarly situated,

           Plaintiffs,

   v.

   NAVAJO EXPRESS, INC.,

           Defendant.


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ MOTION TO
          DISMISS DEFENDANT’S COUNTERCLAIM AND TO STAY PROCEEDINGS


           Before the Court is Plaintiffs Timothy Boswinkle (“Boswinkle”) and Michael

   Gates’s (“Gates”), individually and on behalf of all others similarly situated, (“jointly

   “Plaintiffs”), Motion to Dismiss Defendant Navajo Express, Inc.’s (“Defendant” or

   “Navajo”) Counterclaim and to Stay Proceedings (“Motion”). (ECF No. 16.) Defendant

   filed a response in opposition (ECF No. 24), and Plaintiffs replied (ECF No. 26). 1 For

   the following reasons, the Motion is granted in part and denied in part.

                         I. BACKGROUND AND PROCEDURAL HISTORY

           This civil action is one of two civil actions initiated by Plaintiffs, “Lease-Operators”

   who haul shipments of goods across the country, against Defendant, a Denver-based



           1
             The Court strongly cautions both parties against using lengthy, single-spaced footnotes
   to exceed the page limits set in the undersigned’s Revised Practice Standards. (See, e.g., ECF
   No. 24 at 8 n.3; ECF No. 26 at 5 n.3.) The Court will not hesitate to strike future briefs that
   violate the page limits vis-à-vis the footnotes.
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 2 of 11




   trucking company that ships perishable and dry goods throughout the United States.

   (ECF No. 5 ¶¶ 1, 5–7, 15–17; ECF No. 16 at 1–2; ECF No. 16-1.) Plaintiffs initiated

   both civil actions in the District Court for the County of Denver (the “Denver District

   Court”)—the first filed on or about September 9, 2020, requesting declaratory relief (the

   “Declaratory Action”), and the second filed on or about September 10, 2020, requesting

   individual and class-wide relief for Defendant’s alleged violations of the Colorado Wage

   Claim Act and related federal statutes as well as other state law causes of action (the

   “Wage Action”). (ECF No. 1; ECF No. 5; ECF No. 16 at 1–2; ECF No. 16-1.)

          The Declaratory Action requests that the Court declare illegal and unenforceable

   two provisions in the leasing and operating agreement (the “2020 Contract”) entered

   between Plaintiffs and Navajo. (ECF No. 16-1.) Those two provisions provide: (1) that

   all Lease-Operators are independent contractors, not employees, of Navajo and “agree

   to defend, indemnify, and hold harmless [Navajo] from all reasonable attorneys’ fees

   and litigation expenses [Navajo] incurs in defending against any suits, actions, or

   administrative proceedings” brought by Lease-Operators in unsuccessfully challenging

   their classification as independent contractors (the “Loser Pays Provision”); and (2) that

   all Lease-Operators waive their right to initiate, join, remain in, or otherwise participate

   in any class, collective, consolidated, or representative action(s) brought against

   Navajo, including those brought under federal and state law or the Fair Labor Standards

   Act (the “Class Waiver Provision”). (ECF No. 16-1 ¶¶ 4–5, 24–25, 35–36.) The

   Declaratory Action remains pending, and the Denver District Court recently denied

   Navajo’s request to stay the Declaratory Action in favor of the Wage Action and denied

   Plaintiffs’ motion for judgment on the pleadings. (ECF No. 26-1; ECF No. 28-1.)




                                                 2
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 3 of 11




          The Wage Action alleges that Defendant previously designated Plaintiffs as

   “Company Drivers” and classified them as employees of Defendant. (ECF No. 5 ¶¶ 5–

   6, 13–17.) But in 2019, Defendant required Plaintiffs to sign the 2020 Contract that

   designated Plaintiffs as Lease-Operators and reclassified them as independent

   contractors, subject to new pay structures. (See id. at 5–6, 13–21.) Further, Defendant

   allegedly informed Plaintiffs (and other Lease-Operators) that due to a “payroll glitch”

   Plaintiffs had purportedly been overpaid, and as a result Plaintiffs would now be

   required to reimburse Defendant for the overpayments, with Defendant making

   deductions from Lease-Operators’ weekly paychecks. (See id. ¶¶ 22–36.)

          Based on the reclassification of Plaintiffs (and others similarly situated) and the

   weekly paycheck reductions, Plaintiffs initiated the Wage Action and assert individual

   and potential class and collective claims for violations of the Truth-in-Leasing

   regulations, 49 C.F.R. § 376.12, (“Counts I and II”); declaratory relief regarding the 2019

   lease under Colorado Revised Statutes §§ 13-51-101, et seq., (“Count III”); breach of

   contract as to the 2020 lease (“Count IV”); violations of the Colorado Consumer

   Protection Act, Colorado Revised Statutes §§ 6-1-101, et seq., (“Count V”); violations of

   the Colorado Wage Claim Act, Colorado Revised Statutes §§ 8-4-101, et seq., (“Count

   VI”); as well as an individual claim by Gates for violations of the Fair Labor Standards

   Act, 29 U.S.C. §§ 201, et seq., (“Count VII”). (See ECF No. 5.) Defendant removed the

   Wage Action to the United States District Court for the District of Colorado pursuant to

   28 U.S.C. §§ 1331 and 1367 on November 6, 2020. (ECF No. 1.)

          In its Answer to the Wage Action Complaint, the operative pleading in this civil

   action, Defendant asserts a counterclaim against Plaintiffs for declaratory judgment that:




                                                3
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 4 of 11




   (1) the 2020 Contract, which includes the Loser Pays Provision and Class Waiver

   Provision, is valid and enforceable; (2) the 2020 Contract prohibits Plaintiffs from

   representing a class in the Wage Action; (3) the 2020 Contract entitles Defendant to

   recover its costs and fees in the Wage Action should Plaintiffs fail to demonstrate they

   are misclassified as independent contractors; and (4) any additional relief deemed just

   and proper. (ECF No. 10 at 40–43.)

          On December 18, 2020, Plaintiffs filed the instant Motion, arguing that the Court

   should dismiss Defendant’s counterclaim under the Brillhart/Mhoon doctrine because

   the counterclaim is a “mirror image” of the claim being litigated in the Declaratory Action

   in the Denver District Court, and thus the best procedure is to allow the Declaratory

   Action to proceed without federal court intervention. (ECF No. 16 at 5–12.) See

   Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942); State Farm Fire and Cas. Co.

   v. Mhoon, 31 F.3d 979 (10th Cir. 1994). Relatedly, Plaintiffs request that the Court stay

   this civil action (the Wage Action) pending the Denver District Court’s disposition of the

   Declaratory Action. (Id. at 12–15.) Defendant opposes the Motion, arguing that

   Brillhart/Mhoon does not warrant dismissal of Defendant’s counterclaim, and that a stay

   is not warranted because the specific claims in this Wage Action will proceed regardless

   of what comes of the Declaratory Action or the request to dismiss Defendant’s

   counterclaim. (ECF No. 24.)

          The undersigned referred that portion of the Motion requesting a stay to United

   States Magistrate Judge Nina Y. Wang. (ECF No. 25.) On January 28, 2021, Judge

   Wang issued an order granting a stay of proceedings pending the undersigned’s

   disposition of the motion to dismiss portion of the Motion. (Id. at 9.) Thus, the Court




                                                4
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 5 of 11




   now considers whether to dismiss Defendant’s counterclaim and whether to stay this

   action pending resolution of the Declaratory Action in state court.

                                           II. ANALYSIS

   A.     Motion to Dismiss Defendant’s Counterclaim

          The Declaratory Judgment Act provides, in pertinent part, that “[i]n a case of

   actual controversy within its jurisdiction, . . . any court of the United States, upon the

   filing of an appropriate pleading, may declare the rights and other legal relations of any

   interested party seeking such declaration, whether or not further relief is or could be

   sought . . . .” 28 U.S.C. § 2201(a). The Court “is not obliged to entertain every

   justiciable declaratory claim brought before it.” Mhoon, 31 F.3d at 982.

          Accordingly, the Tenth Circuit has explained that the Brillhart/Mhoon doctrine

   provides the district court with discretion under the Declaratory Judgment Act to decline

   to declare the rights of litigants in federal court when a similar state court action exists,

   as articulated in Brillhart, 316 U.S. at 494–95, with the five factors articulated in Mhoon,

   31 F.3d at 983, guiding the district court’s discretion. See United States v. City of Las

   Cruces, 289 F.3d 1170, 1180–83 (10th Cir. 2002).

          The factors a court should consider when determining whether to exercise

   jurisdiction over a declaratory judgment claim include:

                 [1] whether a declaratory action would settle the controversy;
                 [2] whether it would serve a useful purpose in clarifying the
                 legal relations at issue; [3] whether the declaratory remedy is
                 being used merely for the purpose of “procedural fencing” or
                 “to provide an arena for a race to res judicata”; [4] whether
                 use of a declaratory action would increase friction between
                 our federal and state courts and improperly encroach upon
                 state jurisdiction; and [5] whether there is an alternative
                 remedy which is better or more effective.

   Mhoon, 31 F.3d at 983.


                                                 5
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 6 of 11




          The Court has carefully considered all of the Mhoon factors but only discusses

   them here to the extent necessary to rule on that portion of the Motion requesting

   dismissal of the counterclaim. It is clear that Defendant’s counterclaim involves

   identical issues as those pending before the Denver District Court in the Declaratory

   Action. Denver District Court Judge J. Eric Elliff emphasized as much in his order

   denying Defendant’s motion to stay the Declaratory Action, stating:

                 I am satisfied, based on my review of the motion, briefs, and
                 case file, that I should exercise my discretion by not staying
                 this case pending resolution of the related federal case. Not
                 only was [the Declaratory Action] first filed, it raises threshold
                 declaratory issues of state law on which the [Wage Action]
                 seems to depend. Moreover, the federal case itself began
                 as a state case and was removed to federal court by
                 Defendant. That removal, contrary to Defendant’s argument,
                 did not in my judgment change the state-law-based nature of
                 those threshold issues. Moreover, as a practical matter, it
                 seems to me more likely that these threshold state law
                 issues will be addressed sooner in this Court than in federal
                 court.

   Boswinkle v. Navajo Express, Inc., Case No. 2020CV33112 (Denver Dist. Ct. Feb. 11,

   2021). Based on Judge Elliff’s observations and the parties’ explanations of the overlap

   in state law issues in the Declaratory Action and the counterclaim, Court agrees that

   resolution of the Declaratory Action will resolve at least the issues of Colorado law

   raised in the counterclaim.

          However, what is less clear is whether the Declaratory Action will resolve the

   issues of federal law raised by Defendant. In its response, Defendant emphasizes that

   in the Wage Action, Plaintiffs have asserted putative class claims under federal law,

   including the Federal Leasing Regulations, as well as misclassification claims under the

   Fair Labor Standards Act. (ECF No. 24 at 9.) Defendant argues that “Courts assessing




                                                 6
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 7 of 11




   the validity of class waivers in the context of federal statutory claims consider the

   federal statute’s text, purpose, and underlying legislative history.” (Id. (citing Green v.

   U.S. Xpress Enters., Inc., 434 F. Supp. 3d 633, 643–44 (E.D. Tenn. 2020); U1it4Less,

   Inc. v. FedEx Corp., 2015 WL 3916247, at *4 (S.D.N.Y. June 25, 2015)).) Under these

   circumstances, Defendant asserts that “whether the class waiver may be enforced

   against Plaintiffs’ putative class Federal Leasing Regulations claims turns on the text of,

   and public policy underlying, those regulations, 49 C.F.R. Part 376; the federal statute

   authorizing a private right of actions for injuries caused by violations of the regulations,

   49 U.S.C. § 14704; and Federal Rule of Civil Procedure 23.” (Id.) According to

   Defendant, those questions necessarily involve federal law and public policy, not the

   public policy of the State of Colorado. (Id.)

          While in their reply Plaintiffs attempt to construe Defendant’s argument as merely

   an effort to recast its counterclaim as primarily involving federal law, Plaintiffs do not

   grapple with the underlying issue of whether the Declaratory Action will resolve these

   potential federal law issues. (ECF No. 26 at 6–7.) Instead, they pivot and argue that

   the Declaratory Action will determine whether the Loser Pays provision is void and

   unenforceable, as it is explicitly governed by Colorado law. (Id. at 6.) That may be, but

   it does not address Defendant’s point—that while the Declaratory Action encompasses

   the Colorado law issues, it may not address the separate federal issues that remain in

   this case.

          Given the foregoing, while the Declaratory Action will settle some of the

   controversy, it appears as though it may not settle all of it. 2 At this stage of the litigation,


          2
           The Court also notes that Plaintiffs state in their Motion that the outcome of the
   Declaratory Action will affect what claims remain in this action. (ECF No. 16 at 14 (“Although


                                                   7
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 8 of 11




   the Court finds that this factor precludes dismissing the counterclaim, which will resolve

   all remaining federal law issues, at this time.

          The Court has considered the remaining Mhoon factors and concludes that a

   stay of the Wage Action pending the Denver District Court’s resolution of the

   Declaratory Action will alleviate any potential issues in this case regarding procedural

   fencing, the purported “race to res judicata,” and any friction between the federal and

   state court systems. See Mhoon, 31 F.3d at 983. The Court will consider the Denver

   District Court’s findings in the Declaratory Action as claim-preclusive in the Wage Action

   to the extent relevant and applicable. As such, this Court will only address any

   remaining issues of federal law pertaining to the counterclaim, if and when that time

   comes. 3

          Accordingly, that portion of the Motion seeking dismissal of the counterclaim is

   denied.

   B.     Motion to Stay This Action Pending Resolution of the Declaratory Action

          Courts have the inherent power to stay proceedings to manage their dockets.

   Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is

   incidental to the power inherent in every court to control the disposition of the causes on

   its docket with economy of time and effort for itself, for counsel, and for litigants.”). The

   decision whether to stay a case rests firmly within the sound discretion of a court.



   Plaintiffs believe the Class Waiver and Loser Pays provisions are unlawful, if the Denver District
   Court rules otherwise, Plaintiffs may reconsider pursuing some of the claims in the Wage
   Action.”).)
          3
             The Court observes that these complex issues are not fully fleshed out in the parties’
   briefs, and should this case proceed, the parties are on notice that they must clearly and
   thoroughly develop these arguments, citing relevant Tenth Circuit authority.



                                                   8
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 9 of 11




   United Steelworkers of Am. v. Or. Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir.

   2003).

            Given this broad power, a District Court may order a stay of a federal suit in favor

   of another proceeding, even if the two are not identical. See Landis, 299 U.S. at 254;

   Lockyer v. Mirant Corp., 398 F.3d 1098, 1111 (9th Cir. 2005) (quoting Leyva v. Certified

   Grocers of Calif., Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979)). In fact, “[t]his rule . . .

   does not require that the issues in such [other] proceedings are necessarily controlling

   of the action before the court.” Lockyer, 398 F.3d at 1111 (quoting Leyva, 593 F.2d at

   864).

            In deciding whether to enter a stay, courts consider “(1) whether a stay would

   promote judicial economy; (2) whether a stay would avoid confusion and inconsistent

   results; and (3) whether a stay would unduly prejudice the parties or create undue

   hardship.” Hart v. Connected Wireless, 2019 WL 861341, at *2 (D. Utah Feb. 22, 2019)

   (citing Evergreen Holdings, Inc. v. Sequoia Glob., Inc., 2008 WL 4723008, at *2 (W.D.

   Okla. 2008)).

            Here, considering these factors, the Court easily finds that a stay is warranted.

   First, a stay would promote judicial economy. As Judge Elliff explained, his rulings in

   the Declaratory Action will involve threshold issues grounded in Colorado law on which

   the federal action seems to depend. While this Court is capable of deciding those

   issues, it makes no sense for both courts to consider the same issues, particularly when

   the Denver District Court will address the issues sooner than this Court. This approach

   maximizes the use of judicial resources. Regarding the second factor, a stay will avoid

   confusion and inconsistent results for the same reasons.




                                                  9
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 10 of 11




          Finally, despite Defendant’s arguments, the Court is not persuaded that a stay

   will unduly prejudice Defendant. Defendant argues that “a stay would permit Plaintiffs to

   hold over Navajo the specter of litigation and allow Plaintiffs’ potential damages to

   accrue against Navajo.” (ECF No. 24 at 15.) Judge Wang addressed the same

   argument in her order granting a stay pending resolution of this Motion, finding that

   “[a]lthough Navajo has an interest in proceeding expeditiously with its counterclaim, that

   interest is lessened by the fact that the Declaratory Action remains pending and briefing

   on Plaintiffs’ Motion for Judgment on the Pleadings [in the Declaratory Action] has

   already commenced.” (ECF No. 27 at 6.) On this basis, Judge Wang was “not

   convinced” that Defendant would suffer any prejudice by a stay of this case. (Id.)

          The Court finds this reasoning continues to remain accurate. (Id.) In fact, soon

   after the Motion became ripe, Judge Elliff denied Plaintiffs’ Motion for Judgment on the

   Pleadings, and the Declaratory Action has thus proceeded apace. (See ECF No. 28-1

   (order denying Plaintiffs’ Motion for Judgment on the Pleadings in Denver District

   Court).) Under these circumstances, a stay of the Wage Action is warranted.

          Therefore, that portion of the Motion requesting a stay of the federal action

   pending resolution of the Declaratory Action will be granted.

                                       III. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Plaintiffs’ Motion to Dismiss Defendant’s Counterclaim and to Stay Proceedings

          (ECF No. 16) is GRANTED to the extent that this case will be stayed pending

          resolution of the Declaratory Action, and is DENIED to the extent that Plaintiffs

          request dismissal of Defendant’s counterclaim;




                                               10
Case 1:20-cv-03325-WJM-NYW Document 29 Filed 09/07/21 USDC Colorado Page 11 of 11




   2.    This action is STAYED; and

   3.    The Clerk shall ADMINISTRATIVELY CLOSE this case subject to reopening for

         good cause shown after the conclusion of the Declaratory Action in Denver

         District Court.


         Dated this 7th day of September, 2021.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                            11
